UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18676 COMMERCIAL NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1623213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(724) 539-3501 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of“ large accelerated filer”, “accelerated filer”, and “smaller reporting company”in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer []Accelerated filer[] Non-accelerated filer []Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []YES[X] NO Indicate the number of shares outstanding of each of the issuer's classes of common stock. CLASS OUTSTANDING AT November 1, 2011 Common Stock, $2 Par Value 2,860,953 Shares 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Page Consolidated Statements of Financial Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 25 ITEM 4.Controls and Procedures 25 PART II - OTHER INFORMATION ITEM 1.Legal Proceedings 26 ITEM 1A. Risk Factors 26 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3.Defaults Upon Senior Securities 26 ITEM 4.Removed and Reserved 26 ITEM 5.Other Information 26 ITEM 6.Exhibits 27 Signatures 28 2 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share amounts) September 30, December 31, (unaudited) (unaudited) ASSETS Cash and due from banks $ $ Interest bearing deposits with banks 16 Total cash and cash equivalents Investment securities available for sale Restricted investments in bank stock Loans receivable Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Investment in life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits (all domestic): Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 issued; 2,860,953 shares outstanding in 2011 and 2010 Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 739,047 shares in 2011 and 2010 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) Three Months Nine Months Ended September 30 Ended September 30 (unaudited) (unaudited) INTEREST INCOME: Interest and fees on loans $ Interest and dividends on investments: Taxable Exempt from federal income taxes Other 0 0 1 2 Total interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 16 35 45 Interest on long-term borrowings 59 59 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES 0 0 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME: Trust department income Service charges on deposit accounts Income from investment in life insurance Other income 43 62 Total other operating income OTHER EXPENSES: Salaries and employee benefits Net occupancy Furniture and equipment expense 92 Pennsylvania shares tax Legal and professional 84 FDIC insurance 8 90 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Average Shares Outstanding EARNINGS PER SHARE, BASIC $ Dividends Paid Per Share $ The accompanying notes are an integral part of these consolidated financial statements. 4 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (dollars in thousands, except per share data) (unaudited) Accumulated Other Total Common Retained Treasury Comprehensive Shareholders’ Stock Earnings Stock Income Equity Balance at December 31, 2010 $ $ $ ) $ $ Comprehensive Income Net income 0 0 0 Other comprehensive income, net of tax: Unrealized net gains on securities 0 0 0 Total Comprehensive income Cash dividends paid $0.70 per share 0 ) 0 0 ) Balance at September 30, 2011 $ $ $ ) $ $ Balance at December 31, 2009 $ $ $ ) $ $ Comprehensive Income Net income 0 0 0 Other comprehensive income, net of tax: Unrealized net gains on securities 0 0 0 Total Comprehensive income Cash dividends paid $0.66 per share 0 ) 0 0 ) Balance at September 30, 2010 $ $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For Nine Months Ended September 30 OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on sale of securities 0 5 Amortization of intangibles 73 73 Net accretion of loans and securities ) ) Income from investment in life insurance ) ) Decrease (increase) in other assets ) Decrease in other liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES Purchase of securities ) ) Maturities and calls of securities Redemption of restricted investments in bank stock 0 Net decrease in loans Proceeds from sale of foreclosed real estate 45 2 Purchase of premises and equipment ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES Net increase in deposits Increase (decrease) in other short-term borrowings ) Dividends paid ) ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income Taxes $ $ Non-cash investing activities Purchase of investment securities not settled until October 2011 included in other asset and other liabilities $ $ 0 The accompanying notes are an integral part of these consolidated financial statements. 6 COMMERCIAL NATIONAL FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 Note 1 Basis of Presentation The accompanying consolidated financial statements include the accounts of Commercial National Financial Corporation (the “Corporation”) and its wholly owned subsidiaries, Commercial Bank & Trust of PA (the “Bank”) and Ridge Properties, Inc. All material intercompany transactions have been eliminated. The accompanying unaudited consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.However, they do not include all information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the annual financial statements of the Corporation for the year ended December 31, 2010, including the notes thereto. In the opinion of management, the unaudited interim consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary for a fair statement of financial position as of September 30, 2011 and the results of operations for the three and nine-month periods ended September 30, 2011 and 2010. The results of operations for the three and nine-months ended September 30, 2011 are not necessarily indicative of the results to be expected for the entire year. Reclassifications Certain comparative amounts for the prior year have been reclassified to conform to current year classifications.Such classifications had no effect on net income or changes in shareholders’ equity. Note 2Credit Quality Indicators The allowance for credit losses consists of the allowance for loan losses and the reserve for unfunded lending commitments. The allowance for loan losses represents management’s estimate of losses inherent in the loan portfolio as of the balance sheet date and is recorded as a reduction to loans.The allowance for credit losses is increased by the provision for loan losses, and decreased by charge-offs, net of recoveries. Loans deemed to be uncollectible are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. All, or part, of the principal balance of loans receivable is charged off to the allowance as soon as it is determined that the repayment of all, or part, of the principal balance is highly unlikely.Non-residential consumer loans are generally charged off no later than 90 days past due on a contractual basis, earlier in the event of Bankruptcy, or if there is an amount deemed uncollectible.Because all identified losses are immediately charged off, no portion of the allowance for loan losses is restricted to any individual loan or groups of loans, and the entire allowance is available to absorb any and all loan losses. The following discusses key risks within each portfolio segment: Commercial, industrial and other financing – These loans are made to operating companies or manufacturers for the purpose of production, operating capacity, accounts receivable, inventory or equipment financing. Cash flow from the operations of the company is the primary source of repayment for these loans. The condition of the local economy is an important indicator of risk, but there are also more specific risks depending on the industry of the company. Collateral for these types of loans often does not have sufficient value in a distressed or liquidation scenario to satisfy the outstanding debt. Commercial real estate – These loans are secured by commercial purpose real estate, including both owner occupied properties and investment properties for various purposes such as strip malls and apartment buildings. Individual projects as well as global cash flows are the primary sources of repayment for these loans. The condition of the local economy is an important indicator of risk, but there are also more specific risks depending on the collateral type as well as the business prospects of the lessee, if the project is not owner occupied. Residential mortgages – These are loans secured by 1-4 family residences, including purchase money mortgages. We currently originate fixed-rate, fully amortizing mortgage loans with maturities of 15 to 30 years.The primary source of repayment for these loans is the income and assets of the borrower. The condition of the local economy, in particular the unemployment rate, is an important indicator of risk for this segment. The state of the local housing market can also have a significant impact on this portfolio, since low demand and/or declining home values can limit the ability of borrowers to sell a property and satisfy the debt. Loans to individuals – Loans made to individuals may be secured by junior lien positions on a borrower’s primary residence or other assets of the borrower, as well as unsecured loans. This segment includes home equity loans, auto loans, and secured or unsecured lines.The primary source of repayment for these loans is the income and assets of the borrower. The condition of the local economy, in particular the unemployment rate, is an important indicator of risk for this segment. The value of the collateral, if there is any, is less likely to be a source of repayment due to less certain collateral values. 7 An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information and events, it is probable that the Corporation will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial and industrial loans, commercial real estate loans and commercial construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of substantially all of the Corporation’s impaired loans are measured based on the estimated fair value of the loan’s collateral. For commercial loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. For commercial and industrial loans secured by non-real estate collateral, such as accounts receivable, inventory and equipment, estimated fair values are determined based on the borrower’s financial statements, inventory reports, accounts receivable agings or equipment appraisals or invoices. Indications of value from these sources are generally discounted based on the age of the financial information or the quality of the assets. Large groups of smaller balance homogeneous loans are not collectively evaluated for impairment. Accordingly, the Corporation does not separately identify individual residential mortgage loans, home equity loans and other consumer loans for impairment disclosures, unless such loans are the subject of a troubled debt restructuring agreement. Loans whose terms are modified are classified as troubled debt restructurings if the Corporation grants such borrowers concessions and it is deemed that those borrowers are experiencing financial difficulty. Concessions granted under a troubled debt restructuring generally involve a temporary reduction in interest rate or an extension of a loan’s stated maturity date. Non-accrual troubled debt restructurings are restored to accrual status if principal and interest payments, under the modified terms, are current for twelve consecutive months after modification.Loans classified as troubled debt restructurings are designated as impaired. The allowance for loan loss calculation methodology includes further segregation of loan classes into risk rating categories. The borrower’s overall financial condition, repayment sources, guarantors and value of collateral, if appropriate, are evaluated annually for commercial loans.Such evaluations for commercial and consumer loans are also made when credit deficiencies arise, such as delinquent loan payments.Credit quality risk ratings include categories of “pass,” “special mention,” “substandard” and “doubtful.” Assets which do not currently expose the insured institution to sufficient risk, warrant classification as pass.Assets that are not classified as pass and possess weaknesses are required to be designated “special mention.”If uncorrected, the potential weaknesses may result in deterioration of the repayment prospects.An asset is considered “substandard” if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any.“Substandard” assets include those characterized by the “distinct possibility” that the insured institution will sustain “some loss” if the deficiencies are not corrected.Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.”In addition, Federal regulatory agencies, as an integral part of their examination process, periodically review the Corporation’s allowance for loan losses and may require the Corporation to recognize additions to the allowance based on their judgments about information available to them at the time of their examination, which may not be currently available to management. Based on management’s comprehensive analysis of the loan portfolio, management believes the current level of the allowance for loan losses is adequate. 8 The following table presents the classes of the loan portfolio summarized by the aggregate pass rating and the classified ratings of special mention, substandard and doubtful within the Corporation's internal risk rating system as of September 30, 2011: (Dollars in Thousands) Pass Special Mention Substandard Doubtful Total Commercial Commercial, Industrial & Other $ $ $ $
